NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
The amendment after final rejection, filed August 4, 2021, has been entered.  Claims 1, 6-9, 11, 13-14, 21 and 23 are pending in the present application.

Terminal Disclaimer
The terminal disclaimer filed on August 4, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10/908,167 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Accordingly, the obviousness-type double patenting rejections of record have been overcome.

Conclusion
Claims 1, 6-9, 11, 13-14, 21 and 23 are allowed.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s claim amendments filed August 4, 2021 have overcome all of the remaining rejections of record. In particular, the prior art does not teach or reasonably suggest the method presently claimed, which comprises detection of the APP669-711 peptide of instant SEQ ID NO: 7. Note that this numbering (APP669-711) is with respect to APP770 numbering; this same sequence may also be referred to as APP593-636 with respect to APP695 numbering. The instant specification provides sufficient guidance and description on the claimed detection method so as to reasonably enable the claimed method.
While the claims of co-pending Application No. 16/693,783 are noted to teach or render obvious the present claims, the co-pending application has an effective filing date that is later than the effective filing date of the instant application (i.e., the instant application is senior to the ‘783 application).  Therefore, in accordance with MPEP § 804, this application is being passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150.  The examiner can normally be reached on Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.